I114th CONGRESS2d SessionH. R. 6245IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Duncan of Tennessee (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to sell Pershing Hall, and for other purposes. 
1.Short titleThis Act may be cited as the Sell the VA’s Hotel Act.  2.Sale by Department of Veterans Affairs of Pershing Hall (a)Sale required (1)In generalThe Secretary of Veterans Affairs shall sell for fair market value Pershing Hall and transfer and convey to the purchaser all right, title, and interest of the United States in or to such property. The Secretary shall determine fair market value based on an independent assessment conducted by another department or agency of the Federal Government or a nongovernmental entity. The Secretary may only accept money as consideration for such sale. 
(2)Return of certain personal propertyWhen the Secretary sells Pershing Hall pursuant to paragraph (1), the Secretary shall return to the American Legion, a United States Corporation, any personal property (including memorabilia regarding General Pershing and the American Expeditionary Forces in France during World War I) in the possession of the Department of Veterans Affairs as of the date of the enactment of this subsection that was located in Pershing Hall (or otherwise associated with Pershing Hall) on the date of such acquisition. (b)FundsThe funds received by the Secretary pursuant to the sale of Pershing Hall under subsection (a) shall be deposited into the General Fund of the Treasury. Effective on the date of the sale of Pershing Hall authorized under subsection (a), the Pershing Hall Revolving Fund shall be abolished and the corpus of the fund, including accrued interest, shall be deposited in the General Fund of the Treasury.  
